Citation Nr: 1716851	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and peptic ulcer disease (PUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO), which denied entitlement to service connection for a gastrointestinal disorder, to include GERD and PUD.  In November 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in April 2010, and waived his right to a Board hearing.

This case was previously remanded by the Board in October 2013 and June 2016 for further evidentiary development.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for a gastrointestinal disorder, to include GERD and PUD.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id.   

Upon review, the Board remanded this case in June 2016 for further evidentiary development.  The June 2016 remand directed the AOJ to schedule the Veteran for a VA examination, to include etiological opinions regarding any gastrointestinal disorders found to existence during the appeal period.  Specifically, the examiner was asked to address with respect to each disorder identified, whether the disorder existed prior to service; and if so, whether that disorder was aggravated during service beyond its natural progression.  If the disorder did not exist prior to service, then the examiner was asked to address the separate questions of (1) whether the disorder was etiologically related to service, and (2) whether the disorder was caused or aggravated by the service-connected psychoneurotic anxiety reaction.

The Veteran was afforded a VA examination in July 2016.  At that time, the VA examiner diagnosed the Veteran with GERD.  Although the VA examiner provided an opinion that addressed whether the Veteran's GERD was incurred in or caused by service, the examiner provided no opinion, as instructed by the June 2014 remand, as to whether this condition was either caused or aggravated by the service-connected psychoneurotic anxiety reaction.  

Regarding the Veteran's PUD, the July 2016 VA examiner provided an opinion that addressed whether this condition existed prior service and was not aggravated by service.  However, in formulating the medical guidance to address whether the Veteran's PUD was caused or aggravated by the service-connected psychoneurotic anxiety reaction, the VA examiner seems to have conflated the medical guidance regarding aggravation on a secondary basis, with that of aggravation based on a preexisting condition.  Here, the VA examiner opined that because the Veteran experienced the PUD diagnosis prior to military service, and because it was found not to be permanently aggravated by service, it is less likely than not that the Veterans' psychoneurotic anxiety disorder caused his PUD.  However, as previously noted in the June 2014 remand, the VA examiner again reasoned that because the Veteran's STRs contain treatment notes stating the Veteran's PUD was not aggravated by his service, this also means that his PUD was not aggravated by the service-connected condition of a psychoneurotic anxiety reaction, which was diagnosed in service.  See Stegall, 11 Vet. App. at 271.

In light of the foregoing, it is therefore necessary to remand this case for purpose of obtaining a supplemental opinion, which addresses whether it is at least as likely as not that the Veteran's GERD and/or PUD was caused or aggravated by his service-connected psychoneurotic reaction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain an addendum opinion from the July 2016 VA examiner (or, if that VA examiner is unavailable, then from an medical professional with appropriate expertise, knowledge, and skill in the area of gastrointestinal disorders).  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination.  The Veteran's claims file and a copy of this Remand must be made available for review by the examiner, and the VA examiner should note that this action has been accomplished in the VA examination report.



Specifically, the VA examiner is asked to provide an opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused by or results from his service-connected psychoneurotic anxiety reaction?

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD has progressed at an abnormally high rate due to or as the result of the signs and symptoms associated with his service-connected psychoneurotic anxiety reaction?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's PUD has progressed at an abnormally high rate due to or the result of the signs and symptoms associated with his service-connected psychoneurotic anxiety reaction?

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  After completion of the above actions and any other development as may be indicated by any response to the actions taken in the paragraphs above, the AOJ should re-adjudicate the issue of entitlement to service connection for a gastrointestinal disorder, to include GERD and PUB, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




